Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 3, 2009                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  138235                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman
            Plaintiff-Appellee,                                                                       Diane M. Hathaway,
                                                                                                                        Justices

  v                                                                SC: 138235
                                                                   COA: 280588
                                                                   Wayne CC: 07-005230-01
  TOMMY B. ROBERTSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 23, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, C.J., and CAVANAGH, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 3, 2009                        _________________________________________
           s0527                                                              Clerk